        Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


STATE OF NEW MEXICO, ex rel. Hector H.
Balderas, Attorney General,

                      Plaintiff,

       v.                                        Case No. 1:21-cv-00255

GILEAD SCIENCES, INC., GILEAD
SCIENCES, LLC (F/K/A BRISTOL-MYERS
SQUIBB & GILEAD SCIENCES, LLC),
BRISTOL-MYERS SQUIBB, and TEVA
PHARMACEUTICALS USA, INC.,

                      Defendants.


            DEFENDANT GILEAD SCIENCES, INC.’S NOTICE OF REMOVAL

       Defendant Gilead Sciences, Inc. hereby removes this action, Case No. D-101-CV-2021-

00377 in the First Judicial District Court, County of Santa Fe, New Mexico, to this Court under

28 U.S.C. § 1441(a) (removal of civil actions). Removal is proper based on the original subject-

matter jurisdiction of this Court under 28 U.S.C. § 1331 (federal question).       This removal

comports with 28 U.S.C. § 1446 (procedure for removal of civil actions).

       Plaintiff’s Complaint is a copycat of nationwide class actions filed in 2019 and 2020 in

the United States District Court for the Northern District of California: Staley et al. v. Gilead

Sciences, Inc. et al., No. 3:19-cv-2573 (N.D. Cal.); FWK Holdings, LLC v. Gilead Sciences, Inc.

et al., No. 3:20-cv-06793 (N.D. Cal.); KPH Healthcare Services, Inc. v. Gilead Sciences, Inc.

et al., No. 3:20-cv-06961 (N.D. Cal.). Additional related cases have been consolidated under the

Staley action, and the related KPH and FWK actions are coordinated with the Staley action. See

Staley, No. 3:19-cv-2573, ECF No. 92 (consolidating four actions), ECF No. 265 (consolidating
        Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 2 of 17




“a transferred related action”), ECF Nos. 356, 453 (coordinating KPH and FWK actions). Each

of these federal actions assert subject-matter jurisdiction based on, among other provisions,

28 U.S.C. § 1331 (federal question).

       Plaintiff and its counsel have engaged in a strategy to construct the Complaint to

circumvent federal-court jurisdiction. This strategy fails because federal subject-matter

jurisdiction exists over this action, making the action removable.

       In further support of this Notice of Removal, Defendant Gilead Sciences, Inc. provides

the following non-exhaustive summary of the grounds for removal:

                                TIMELINESS OF REMOVAL

       1.      On February 24, 2021, Plaintiff commenced this action by filing its Complaint in

the First Judicial District Court, County of Santa Fe, New Mexico, Case No. D-101-CV-2021-

00377, against Defendants.

       2.      Plaintiff served a summons and a copy of the Complaint on Defendant Gilead

Sciences, Inc. on March 19, 2021. Upon information and belief, Defendants Gilead Sciences,

LLC (f/k/a Bristol-Myers Squibb & Gilead Sciences, LLC), Bristol-Myers Squibb, and Teva

Pharmaceuticals USA, Inc. have not been served to date. This Notice of Removal is therefore

timely under 28 U.S.C. § 1446(b) (requiring the filing of notice of removal within 30 days). See

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999) (holding that

service of process triggers the 30-day period in which to file notice of removal).

                                             VENUE

       3.      For purposes of removal, venue is proper in this Court because the District of

New Mexico is “the district and division embracing the place where such action is pending.”


                                                 2
        Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 3 of 17




28 U.S.C. § 1441(a).

                                           CONSENT

       4.      Pursuant to 28 U.S.C. § 1446(b)(2)(A), only defendants “who have been properly

joined and served must join in or consent to the removal of the action.” As of the filing of this

Notice, Plaintiff has only served Gilead Sciences, Inc. Upon information and belief, Plaintiff has

not served Gilead Sciences, LLC, Bristol-Myers Squibb, or Teva Pharmaceuticals USA, Inc.

Accordingly, the requirements of 28 U.S.C. § 1446(b)(2)(A) are met here.

               THIS COURT HAS FEDERAL-QUESTION JURISDICTION

       5.      Under 28 U.S.C. § 1331, “[t]he district courts shall have original jurisdiction of

all civil actions arising under the Constitution, laws, or treaties of the United States.” Whether a

case “arises under” federal law is be determined based on the contents of a “well-pleaded

complaint.” Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 9-10 (1983).

       6.      A “longstanding . . . variety of federal ‘arising under’ jurisdiction” is when state-

law claims “implicate significant federal issues.” Grable & Sons Metal Prods., Inc. v. Darue

Eng’g & Mfg., 545 U.S. 308, 312 (2005). The Supreme Court has recognized this category of

federal-question jurisdiction “for nearly 100 years.” Id.; see Franchise Tax Bd., 463 U.S. at 9

(observing that the Court has “often held that a case ‘arose under’ federal law where the

vindication of a right under state law necessarily turned on some construction of federal law”).

       7.      In determining whether claims arise under federal law, courts consider whether a

federal issue is:    (1) “necessarily raised,” (2) “actually disputed,” (3) “substantial,” and

(4) “capable of resolution in federal court without disrupting the federal-state balance approved

by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013); see Grable, 545 U.S. at 314.


                                                 3
        Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 4 of 17




       8.      Federal subject-matter jurisdiction exists so long as any one claim depends on the

resolution of a substantial federal issue. Salzer v. SSM Health Care of Okla. Inc., 762 F.3d 1130,

1138 (10th Cir. 2014) (“[F]ederal jurisdiction over any one claim is sufficient to support

removal.”); Gilmore v. Weatherford, 694 F.3d 1160, 1176 (10th Cir. 2012) (“[I]f any one claim

within Plaintiffs’ complaint supports federal question jurisdiction, a federal court may assert

jurisdiction over all the claims, including any alleged state-law claims, arising from the same

core of operative facts.”); Cty. of Santa Clara v. Astra USA, Inc., 401 F. Supp. 2d 1022, 1025-26

(N.D. Cal. 2005) (“[E]ven if only one of the claims falls under federal-question jurisdiction, all

may be heard here.”).

       9.      The Complaint raises multiple substantial questions of federal law. On the face of

the Complaint, not just one claim, but each of Plaintiff’s claims under New Mexico’s Antitrust

Act and Unfair Practices Act implicates substantial federal questions that are disputed and

necessarily turn on the analysis, interpretation, and application of federal patent, drug regulatory,

and Medicaid laws. Generally, and as more fully set forth below, Counts I and V against Gilead

and Teva are antitrust claims concerning alleged “sham” patent litigation under the Drug Price

Competition and Patent Term Restoration Act of 1984, 21 U.S.C. § 355(j), in the U.S. District

Court for the Southern District of New York and settlements thereof; Counts II and VI against

Gilead and BMS are antitrust claims concerning their joint-venture agreement for Atripla and the

potential for competitors to invalidate patents and obtain approval by the U.S. Food and Drug

Administration (“FDA”) for generic drugs; Counts III and IV against Gilead are antitrust claims

challenging Gilead’s alleged delay in developing and launching FDA-approved tenofovir

alafenamide fumarate (“TAF”) and pre-exposure prophylaxis (“PrEP”) products, and the


                                                 4
        Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 5 of 17




allegedly “false” and “fraudulent” promotion of FDA-regulated products; and Count VII against

all Defendants is an Unfair Practices Act claim challenging the same conduct. Further, Plaintiff

seeks damages and other relief for reimbursements allegedly paid pursuant to the federal

Medicaid scheme.

       A.      Plaintiff’s Claims Necessarily Raise Substantial Federal Issues Concerning
               Patent Validity and Infringement Under Federal Patent Law.

       10.     “Since the Patent Act of 1800, Congress has lodged exclusive jurisdiction of

actions ‘arising under’ the patent laws in the federal courts, thus allowing for the development of

a uniform body of law in resolving the constant tension between private right and public access.”

Bonito Boats v. Thunder Craft Boats, 489 U.S. 141, 162 (1989); see 28 U.S.C. § 1338(a) (“The

district courts shall have original jurisdiction of any civil action arising under any Act of

Congress relating to patents . . . . No State court shall have jurisdiction over any claims for relief

arising under any Act of Congress relating to patents.”).           Each of Plaintiff’s claims here

necessarily turns on substantial questions of federal patent law.

       11.     Plaintiff alleges that, but for the settlement of the Gilead-Teva patent litigation in

the U.S. District Court for the Southern District of New York, Teva would have won the patent

litigation and generic entry would have occurred earlier in time. See, e.g., Compl. ¶¶ 115-17,

200-01. Indeed, the Complaint is rife with allegations that the patents at issue are invalid and the

federal patent litigation was a “sham” and “baseless.” See, e.g., Compl. ¶ 12 (alleging “sham

patent litigation against generic manufacturers”); ¶ 113 (“Knowing its patents were weak and

likely to be invalidated, Gilead filed baseless patent infringement litigation . . . .”); ¶ 201

(“Gilead filed its Truvada and Atripla patent infringement lawsuits knowing the patents were

weak, without regard to the merits, and fully anticipating that generic manufacturer(s) would
                                                  5
        Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 6 of 17




bring successful patent challenge(s) and imminent generic competition.”); see also ¶¶ 39-40,

184, 205-06, 249, 253, 320 (alleging “sham” or “baseless” patent litigation). The Complaint, for

example, re-asserts the patent invalidity arguments Teva raised in the federal court patent

litigation—relying on federal patent law—to argue that the patents at issue are obvious and

anticipated. See, e.g., Compl. ¶ 116 (citing Teva’s Pre-Trial Mem., Gilead v. Teva, No. 1:10-cv-

1796 (S.D.N.Y. Jan. 28, 2013), ECF No. 112 and Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348,

1362 (Fed. Cir. 2007)); ¶ 204 (citing Teva’s Mem. in Opp. to Pre-Trial Mem., Gilead v. Teva,

No. 1:08-cv-10838 (S.D.N.Y. Sept. 23, 2013), ECF No. 152).

       12.     Plaintiff’s other claims also necessarily turn on federal patent law. For example,

Plaintiff alleges that “[a]bsent Gilead’s and BMS’s [joint-venture] agreement . . . an unrestrained

competitor in BMS’s position would have challenged Gilead’s patents and entered the market

with a competing FDC [fixed-dose combination medication].” Compl. ¶ 247; see also id. ¶ 250

(“BMS’s patents . . . [are] weak and likely to be found invalid.”); ¶ 253 (“BMS (and Gilead’s

counsel of record) filed the baseless Atripla EFV patent infringement lawsuit without regard to

the merits—knowing the EFV Patents were weak and likely to be invalidated.”); ¶ 254 (“EFV

Patents were thus inherently anticipated and/or obvious and invalid” (citing Teva’s Mem. in

Opp. to Pls.’ Opening Pretrial Br., Merck Sharp & Dahme Corp., et al. v. Teva Pharmaceuticals

USA, Inc., et al., No. l:10-cv-01851 (S.D.N.Y. May 28, 2013), ECF No. 96)); ¶ 263 (“[A]n

untainted competitor in BMS’s position would have challenged Gilead’s patents and entered the

market with a competing FDC even before the expiration of the FTC patents in 2021.”).

       13.     Likewise, the Complaint’s theory that Gilead allegedly delayed in launching

TAF-based HIV treatments is also premised on the same federal patent-validity issues. See, e.g.,


                                                6
        Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 7 of 17




Compl. ¶ 305 (“Gilead decided to abandon its efforts with TAF and instead enter into a collusive

collaboration with BMS to fraudulently insulate its weak and vulnerable TDF and FTC

Patents . . . .”); ¶ 320 (“Gilead held on to its TAF design for over a decade, knowing it could

extend the longevity of its TDF-Based HIV franchise . . . [by] filing sham patent litigation”).

       14.     Additionally, Plaintiff’s claims turn on substantial federal issues concerning the

U.S. government’s alleged patent rights related to PrEP.           Plaintiff alleges that “Gilead

intentionally postponed research and development regarding the use of tenofovir for PrEP

indications in order to free-load and take unfair advantage of ground-breaking government

research funded by [federal] taxpayer dollars.” Compl. ¶ 305. As a result, Plaintiff asserts that

“Gilead’s sales of Truvada and Descovy for PrEP allegedly infringes on four of the [federal]

government’s patents covering research relating to tenofovir (TDF/TAF) and FTC regimes.”

Compl. ¶ 312; see also id. ¶ 312 n.68 (citing the U.S. government’s federal patent suit against

Gilead). Plaintiff further alleges that “Gilead has unfairly profited from [federal] taxpayer

dollars that funded government clinical research for the use of Truvada and Descovy in a PrEP

regime” (id. ¶ 17), and that “Gilead has yet to obtain licenses to the [federal] government’s

patents or pay the government reasonable royalties for the use of its novel discoveries relating to

tenofovir for PrEP” (id. ¶ 306); see also id. ¶ 309 (alleging reliance “on [the federal] government

issued patents and research without payment of reasonable royalties to achieve those objectives,

has injured government payors”).

       15.     Given these and other allegations in the Complaint, removal is proper because

such substantial federal patent issues are essential to and form the basis of Plaintiff’s state-law

claims. See Grable, 545 U.S. at 315. These federal patent issues are substantial because, among


                                                 7
        Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 8 of 17




other reasons, they directly affect an area reserved for exclusive federal jurisdiction, involve

aspects of a complex federal regulatory scheme, implicate patent rights related to existing and

future HIV and other treatments, and implicate alleged patent rights of the U.S. government

related to PrEP. See id. at 313. Plaintiff also seeks broad injunctive relief that, if granted, would

have nationwide implications concerning the resolution of federal patent litigation and the

ongoing sale of numerous HIV treatments throughout the United States. See Compl. ¶ 434

(“Plaintiff seeks injunctive relief in the form of an order requiring Defendants to cease the

unlawful and unfair practices described herein.”).

       B.      Plaintiff’s Claims Necessarily Raise Substantial Federal Issues Concerning
               the Hatch-Waxman Act and the Nationwide FDA Regulatory Scheme.

       16.     Each of Plaintiff’s claims here necessarily turns on substantial federal questions

under the Hatch-Waxman Act and the FDA’s nationwide prescription-drug regulatory scheme.

The Complaint cites and relies on both extensively: “The Drug Price Competition and Patent

Term Restoration Act of 1984 – more commonly referred to as the ‘Hatch-Waxman Act’ – is

codified at 21 U.S.C. § 355(j).” Compl. ¶ 85. Leveraging the Congressional intent behind the

Act, the Complaint asserts: “The stated purpose of Hatch-Waxman is to strike a balance between

rewarding genuine innovation and drug discovery by affording longer periods of brand drug

marketing exclusivity while at the same time encouraging generic patent challenge and

streamlining generic drug competition . . . .” Compl. ¶ 86.

       17.     Borrowing from and copying the federal antitrust complaints pending in the

Northern District of California, the Complaint proceeds in the patent-settlement claims to assert

that “Gilead included ‘most-favored entry’ (‘MFE’) provisions in its patent settlements . . . to

entice Teva to delay entry of its generic” product.        Compl. ¶ 139.      The MFE allegation
                                                 8
        Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 9 of 17




necessarily depends on the interpretation and application of federal law governing drug approval

and exclusivity:

       [T]he Hatch-Waxman Amendments leave open at least two pathways for second-
       filers to enter the market before a first-filer that has agreed to delay entry into the
       market. The second-filer could win the patent litigation and trigger forfeiture of
       the first-filer’s statutory exclusivity when it fails to enter the market within 75
       days of the court decision; and the second-filer could negotiate an earlier entry
       date from the brand manufacturer and enter the market if the first-filer has
       forfeited statutory exclusivity by having failed to get FDA approval within 30
       months. MFEs can potentially close the two pathways to earlier generic entry
       that Congress left open. This is particularly disconcerting here, where legislative
       intent clearly calls for expedited review and approval of critical antiretroviral
       medications for the treatment of HIV and where challenging weak patents could
       bring such products to the market more quickly.

Compl. ¶ 143 (emphasis added). The Complaint goes on at length as to how its challenge to the

Most Favored Entry clauses (which on their face accelerate, not delay, generic entry) are in

Plaintiff’s view tethered to the Congressional policy embodied in the Hatch-Waxman Act. See

Compl. ¶¶ 93-94 (describing Hatch-Waxman Act’s generic-approval pathways and exclusivity

and forfeiture provisions (citing 21 U.S.C. § 355(j)(5)(B)(iv), 21 U.S.C. § 505(j)(5)(D)(i)(I)(aa)-

(bb)); ¶ 149 (“The FD&C Act’s forfeiture provisions created the prospect that, if Teva agreed to

a long delay in entry, without the protection of MFEs, a second-filer would” have had the ability

to launch earlier); ¶ 217 (“Teva receiving MFEs would dissuade the second-filers from

continuing to litigate and would provide Teva a period of exclusivity” when “Teva had forfeited

its 180-day ANDA exclusivity.” (citing 21 U.S.C. § 355(j)(5)(D)(i)(I)(aa)(BB))).

       18.         Moreover, as part of its “reverse payment” theory, the Complaint sets out the

unsupported contention that Gilead and Teva perpetrated some sort of sham filing with the

Federal Trade Commission in violation of the federal Medicare Prescription Drug, Improvement,

and Modernization Act of 2003 (“the Medicare Modernization Act”). The Complaint alleges
                                                 9
       Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 10 of 17




that the Medicare Modernization Act requires the parties to such patent-litigation settlements to

disclose “the terms of the settlements to the FTC and the U.S. Department of Justice,” and that

the Federal Trade Commission took a direct role in shaping the final settlement terms here.

Compl. ¶¶ 121-24; see also Compl. ¶¶ 125-26 (alleging misrepresentations to the FTC and the

federal judge overseeing the patent litigation about settlement terms to “solidify[] an exclusive

and favorable launch for Teva”); ¶¶ 134-36 (alleging the settlement provided “Teva would be

granted exclusive entries into the market”).

       19.     Additionally, Plaintiff’s allegations of generic delay related to the Atripla joint-

venture agreement and Gilead’s alleged delay in launching TAF-based and PrEP-indicated

products are also predicated on determinations about approval by the Federal Drug

Administration and pharmaceutical exclusivity under federal law. For instance, Plaintiff alleges

that absent the joint-venture agreement it “would have been in Gilead’s and BMS’s economic

interest to market a competing generic-drug-based or comparable-drug-based FDCs as soon as

possible.” Compl. ¶ 244; see also id. ¶ 247 (“Absent Gilead’s and BMS’s agreement . . . an

unrestrained competitor in BMS’s position would have . . . entered the market with a competing

FDC.”); ¶ 272 (alleging “generic Atripla and/or a generic comparable FDC would have been

available much earlier”). Plaintiff similarly alleges that Gilead could have launched its TAF and

PrEP products earlier in time. See, e.g., Compl. ¶ 278 (“Gilead purposefully and deliberately

delayed its development and introduction of safer and more effective TAF” and “delayed its

development and clinical research for PrEP HIV Medications”); ¶ 281 (“Such schemes allowed

Gilead to delay PrEP research and further substantially delay the introduction of TAF and TAF-

Based Descovy.”).


                                                10
       Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 11 of 17




       20.     Any determination of whether a competing generic version of Atripla or the TAF

and PrEP products could have launched earlier in time, as Plaintiff alleges, necessarily turns on

the interpretation and application of federal drug approval and exclusivity laws and regulations.

See, e.g., Compl. ¶¶ 74-77 (describing the federal regulatory approval scheme under “the Hatch-

Waxman Act, 21 U.S.C. §§ 355(j), et seq., which was enacted by Congress” and asserting that

HIV/AIDS treatments may be reviewed by the FDA “under 21 C.F.R. §§ 314.500, et seq., under

expedited review provisions”); Compl. ¶ 263 (alleging Atripla competition “subject to that NCE

exclusivity”); Compl. ¶ 300 (describing Gilead’s alleged use of the Hatch-Waxman Act’s

exclusivity scheme to “delay in the ability of generic manufacturers and other competitors to

challenge Gilead’s TAF-related patents”). Such determinations would also directly implicate the

federal regulatory pathway available for future competing HIV and other pharmaceutical

treatments.

       21.     The Complaint further asserts that Defendants engaged in fraudulent marketing

and promotion of FDA-regulated HIV treatments. See, e.g., Compl. ¶ 265 (alleging “Gilead and

BMS engaged in fraudulent marketing”); ¶ 324 (alleging “false and fraudulent promotional

materials”); ¶ 334 (alleging fraudulent “Gilead-generated or funded materials”). To determine

whether such promotional materials were “false” or “fraudulent” necessarily turns on the

interpretation and application of federal law. See, e.g., 21 C.F.R. § 202.1(e)(5)-(7) (regulating

marketing and promotional materials for FDA-approved drugs and defining the parameters of a

“true statement” as well as representations that are “false, lacking in fair balance, or otherwise

misleading”). Conversely, New Mexico’s Unfair Practices Act provides that “[n]othing in the

Unfair Practices Act shall apply to actions or transactions expressly permitted under laws


                                               11
       Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 12 of 17




administered by a regulatory body of New Mexico or the United States . . . .” N.M. Stat. Ann.

§ 57-12-7 (emphasis added).

       22.     Given these and other allegations in the Complaint, removal is proper because

such substantial federal drug-regulatory issues are essential to and form the basis of Plaintiff’s

state-law claims. See Grable, 545 U.S. at 315. These drug-regulatory issues are substantial

because, among other reasons, they directly affect an area reserved for exclusive federal

jurisdiction, involve aspects of a complex federal regulatory scheme, implicate FDA-drug

exclusivity, approval, and other pathway issues related to existing and future HIV and other

treatments, and implicate how FDA-regulated products may be promoted.            See id. at 313.

Plaintiff also seeks broad injunctive relief that, if granted, would have nationwide implications

concerning the federal drug-regulatory scheme and the ongoing sale of numerous HIV treatments

throughout the United States. See Compl. ¶ 434.

       C.      Plaintiff’s Claims Necessarily Raise Substantial Federal Issues Concerning
               the Federal Medicaid Scheme, Implicating Government Payors Nationwide.

       23.     Plaintiff seeks damages and other relief related to Medicaid reimbursements for

allegedly “over-priced HIV Medications.” Compl. ¶ 3 (alleging the “net result of Gilead’s and

other Defendants’ unlawful actions resulted in unwarranted and excessively over-priced HIV

Medications costing the State millions of dollars in drug reimbursements”); ¶¶ 363, 375, 386,

397, 409, 420, 441 (Counts I-VII alleging injury in the “form of reimbursements” or “direct

reimbursements” or “claims for reimbursement”). These reimbursement claims necessarily turn

on substantial questions of federal law.

       24.     “The New Mexico Medicaid program is administered pursuant to regulations

promulgated by the federal department of health and human services under Title XIX of the
                                               12
       Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 13 of 17




Social Security Act as amended and by state statute.” N.M. Code R. § 8.302.1.3. For example,

for the cost of a particular drug to be covered by Medicaid, the pharmaceutical “manufacturer

must have entered into and have in effect a rebate agreement” with the Secretary of Health and

Human Services, which is subject to various federal compliance and drug-pricing requirements.

See, e.g., 42 U.S.C. § 1396r-8(a) (requirement for rebate agreement), § 1396r-8(b)(3)

(manufacturer provision of price and drug-production information), § 1396r-8(c) (determination

of amount of rebate and “best price”). The interpretation and application of these drug-pricing

requirements, among other federal regulations, are necessary to resolve Plaintiff’s reimbursement

claims for allegedly “over-priced HIV Medications.”

       25.     Moreover, the federal Medicaid program requires participating states to cover and

pay reimbursements for prescription drugs of any manufacturer, like Defendants, that enter into

and comply with a federal Medicaid rebate agreement. 42 U.S.C. § 1396r-8(d)(4)(B). The

federal Ryan White HIV/AIDS Program similarly mandates the coverage of “core antiretroviral

therapeutics” like those at issue here. 42 U.S.C. § 300ff-26; see Compl. ¶ 64 (stating that New

Mexico participates in the “Federal Ryan White HIV/AIDS Program”). Despite these and other

federal mandates, Plaintiff asserts that it “will not pay for claims tainted by violation” of state

law (Compl. ¶ 67), that “Medicaid reimbursement claims made in violation of the State’s

statutes, regulations and requirements are material to the State’s decision to pay for those claims”

(id. ¶ 68), and “[a]s a result of Gilead’s anticompetitive and deceptive conduct, the State

reimbursed or paid for thousands of HIV Medication prescriptions” (id. ¶ 70). Determining the

extent that the Plaintiff may, if at all, refuse to “reimburse[] or pa[y] for thousands of HIV

Medication prescriptions” that are mandated by federal law and subject to a Medicaid rebate


                                                13
       Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 14 of 17




agreement with the Secretary of Health and Human Services necessarily raises a substantial

federal question.

       26.     Plaintiff acknowledges that these substantial federal issues are not limited to New

Mexico’s Medicaid program but extend to and have significant implications for government

payors nationwide: “U.S. government payors, including State Medicaid programs, are one of the

single largest sources for insurance coverage and accessibility to antiretroviral medications for

people living with HIV.” Compl. ¶ 5; see also id. ¶ 56 (alleging conduct “directly impacting

(and increasing) reimbursements made by government payors, like the State”); id. ¶ 304

(alleging “government payors, like the State, have been presented with claims for reimbursement

for artificially high . . . HIV Medications”); ¶ 309 (alleging “injured government payors,

including the State”). Indeed, the federal government itself “pays between 50% and 83% of the

costs the State incurs” under Medicaid. Ark. HHS v. Ahlborn, 547 U.S. 268, 275 (2006). And

New Mexico’s “HIV/AIDS Services, Care & Treatment program . . . [is] co-funded by the

Federal Ryan White HIV/AIDS Program . . . .” Compl. ¶ 64 (citing the Ryan White HIV/AIDS

Treatment Extension Act of 2009 (Public Law 111-87)).

       27.     Given these and other allegations in the Complaint, removal is proper because

such substantial federal reimbursement issues are essential to and form the basis of Plaintiff’s

state-law claims. See Grable, 545 U.S. at 315. These Medicaid-reimbursement issues are

substantial because, among other reasons, they directly affect an area reserved for exclusive

federal jurisdiction, involve aspects of a complex federal regulatory scheme, implicate

significant federal funding, and have widespread implications for when, and if at all, a state may

reject Medicaid coverage and reimbursements for federally covered treatments. See id. at 313.


                                               14
       Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 15 of 17




As noted, Plaintiff also seeks broad injunctive relief that, if granted, would have nationwide

implications concerning the federal-Medicaid scheme and the ongoing coverage of numerous

HIV treatments throughout the United States. See Compl. ¶ 434.

                                         *      *       *

       As set forth above, Plaintiff’s state-law claims necessarily turn on multiple substantial

questions of federal law, justifying “resort to the experience, solicitude, and hope of uniformity

that a federal forum offers on federal issues.” Grable, 545 U.S. at 312. Removal to address

these substantial federal issues does not “disturb[] any congressionally approved balance of

federal and state judicial responsibilities.” Id. at 314. Rather, Plaintiff’s strategy to evade

federal court invites other courts to reach differing interpretations of these federal issues,

including in the U.S. District Court for the Northern District of California where several related

cases are already pending and which include New Mexico Antitrust Act and Unfair Practices Act

claims. “A plaintiff is not permitted ‘to cloud’ the nature of his complaint by artificial or

incomplete characterizations intended to avoid an inherent federal question.” Acoma Pueblo v.

Am. Tobacco Co., 2001 U.S. Dist. LEXIS 27565, at *14 (D.N.M. Feb. 20, 2001) (citing Cisneros

v. ABC Rail Corp., 217 F.3d 1299, 1304 (10th Cir. 2000)); see Star Varga v. United Airlines,

2009 U.S. Dist. LEXIS 64000, at *11 (N.D. Cal. July 24, 2009) (explaining that a plaintiff

cannot avoid federal jurisdiction with “‘artful pleading,’ attempt[ing] to defeat the defendant’s

right to a federal forum” (citing Federated Dep’t Stores v. Moitie, 452 U.S. 394, 397 n.2

(1981))).

       Pursuant to 28 U.S.C. § 1446(a) and D.N.M.LR-Civ. 81.1(a), Defendant Gilead Sciences,

Inc. attaches as Exhibit A copies of all process, pleadings, orders and copies of any other records


                                                15
       Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 16 of 17




or proceedings filed in the First Judicial District Court of Santa Fe County. In accordance with

28 U.S.C. § 1446(d), Defendant Gilead shall file a copy of this Notice of Removal with the Clerk

of the First Judicial District Court of Santa Fe County and provide written notice to Plaintiff. See

Exhibit B.



Dated: March 23, 2021                 Respectfully submitted,

                                      MODRALL, SPERLING, ROEHL, HARRIS
                                        & SISK, P.A.

                                      By: /s/ Michelle A. Hernandez
                                         Michelle A. Hernandez
                                         Post Office Box 2168
                                         500 Fourth Street NW, Suite 1000 (87102)
                                         Albuquerque, New Mexico 87103-2168
                                         Telephone: 505.848.1800
                                         mah@modrall.com

                                      Attorney for Defendant Gilead Sciences, Inc.




                                                16
       Case 1:21-cv-00255-JFR-LF Document 1 Filed 03/23/21 Page 17 of 17




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that true and accurate copies of Gilead Sciences, Inc.’s

Notice of Removal was forwarded this 23rd day of March 2021, by email and first class U.S.

Mail, postage prepaid to:

       Brian L. Moore
       P. Cholla Khoury
       Assistant Attorneys General
       201 Third Street NW, Suite 300
       Albuquerque, NM 87102
       (505) 717-3500
       bmoore@nmag.gov
       ckhoury@nmag.gov

       Marcus J. Rael, Jr.
       Robles, Rael and Anaya, P.C.
       500 Marquette Ave. NW, Suite 700
       Albuquerque, NM 87102
       (505) 242-2228
       marcus@roblesrael.com

       Attorneys for Plaintiff



MODRALL, SPERLING, ROEHL, HARRIS
    & SISK, P.A.

By:    /s/ Michelle A. Hernandez
       Michelle A. Hernandez




                                              17
